DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (US 2001/0022640).
	As to claim 21, Nakahara discloses in figures 3-4: preparing a first substrate 110 having a first area 100A and a second area 110a; forming a wiring structure 111b in the second area; forming an alignment film 113, wherein an end of the alignment film is located on the wiring structure; preparing a second substrate 120 opposing the first area of the first substrate; attaching the first substrate and the second substrate by a sealing material 130 formed in a frame shape while interposing a liquid crystal layer 140 between the first substrate and the second substrate.  Because the wiring structure 111b is the only part located in the second area, the thickness of other parts in the second area is essentially zero.  Therefore, the wiring structure located in the second area is thicker than other parts in the second area.  Nakahara further discloses in paragraph [0044] that the alignment film may be formed on the whole surface of the first substrate, and after the illustrated panel structure is completed, the alignment film on the surface of the second area may be removed by plasma ashing.
	As to claim 23, Nakahara discloses all of the elements of the claimed invention discussed above regarding claim 21.  Nakahara further discloses in figure 1, the first alignment film 113 comprises a tapered end portion on the wiring structure 111b which is thinner than other parts.
	As to claim 24, Nakahara discloses all of the elements of the claimed invention discussed above regarding claim 21.  Nakahara further discloses in figure 1, the thickness of the end of the alignment film 113 decreases toward an end of the first substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2001/0022640) as applied to claim 21 above, and in view of Hwang et al. (US 2009/0027591).
Nakahara discloses all of the elements of the claimed invention discussed above regarding claim 21, but does not disclose that the second substrate has a thickness of 300 µm or less.  Hwang discloses in paragraph [0054] that a transparent substrate thickness of 100 µm prevents the occurrence of gray scale inversion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara so that the second substrate has a thickness of 100 µm in order to prevent gray scale inversion as disclosed by Hwang.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2001/0022640) as applied to claim 21 above, and in view of Kunimatsu et al. (US 2011/0199565).
	Nakahara discloses all of the elements of the claimed invention discussed above regarding claim 21, but does not disclose the claimed alignment film structure.  Kunimatsu discloses in figure 1 and paragraph [0047], an alignment film comprising a first layer 1131 in contact with the liquid crystal layer 300 and formed from a photolytic material, and a second layer 1132 disposed below the first layer.  Kunimatsu teaches in paragraph [0066] that the disclosed alignment film structure provides increased film strength which is effective for improving the azimuthal anchoring strength.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara by providing the alignment film structure of Kunimatsu in order to provide increased film strength and improved azimuthal anchoring strength.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 11-12 of U.S. Patent No. 10,795,211 in view of Nakahara (US 2001/0022640).
As to claim 21, claim 1 of U.S. Patent No. 10,795,211 recites a liquid crystal display device comprising: a first substrate comprising a first area and a second area; a second substrate opposing the first substrate and not opposing the second area; a sealing part which adheres the first substrate and the second substrate to each other; a liquid crystal layer located between the first substrate and the second substrate and surrounded by the sealing part; an alignment film disposed on the first substrate so as to be in contact with the liquid crystal layer, wherein the first substrate comprises a wiring structure, the wiring structure is located in the second area and is thicker than other parts in the second area, and the alignment film including an end located on the wiring structure in a plan view.
	The patented claim does not recite forming an alignment film covering an entire surface of the first substrate including the first area and the second area, and removing a part of the alignment film in the second area by an ashing process.  Nakahara discloses in figures 3-4: a first substrate 110 having a first area 100A and a second area 110a; a wiring structure 111b in the second area; an alignment film 113, wherein an end of the alignment film is located on the wiring structure.  Nakahara further discloses in paragraph [0044] that the alignment film may be formed on the whole surface of the first substrate, and after the illustrated panel structure is completed, the alignment film on the surface of the second area may be removed by plasma ashing.  According to paragraph [0044], by forming the alignment layer in this manner, uneven rubbing can be restrained in the rubbing process of the alignment layer since the alignment layer covers the entire surface of the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the alignment layer recited in the patented claim by forming an alignment film covering an entire surface of the first substrate including the first area and the second area, and removing a part of the alignment film in the second area by an ashing process as disclosed by Nakahara so that uneven rubbing can be restrained in the rubbing process.
	As to claim 22, claim 1 of U.S. Patent No. 10,795,211 further recites: the wiring structure comprises a first wiring line, a second wiring line, a third wiring line, a first insulating film located between the first wiring line and the second wiring line, a third insulating film covering the third wiring line, and a second insulating film of an organic material, located between the second wiring line and the third wiring line.
	As to claim 23, claim 1 of U.S. Patent No. 10,795,211 further recites: the alignment film includes a thin film portion on the wiring structure thinner than the other parts in the second area.
	As to claim 24, claim 5 of U.S. Patent No. 10,795,211 further recites wherein the alignment film includes an end portion a thickness of which decreases along an extending direction.
	As to claim 25, claim 9 of U.S. Patent No. 10,795,211 further recites wherein the second substrate has a thickness of 300 μm or less.
	As to claim 26, claim 11 of U.S. Patent No. 10,795,211 further recites wherein the alignment film includes a photolytic alignment film.
	As to claim 27, claim 12 of U.S. Patent No. 10,795,211 further recites wherein the alignment film comprises a first layer in contact with the liquid crystal layer and a second layer disposed below the first layer, and at least the first layer is formed from a photolytic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871